DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on December 8, 2021 and wherein the Applicant has amended claims 1, 4, 7, 12-13, 15, cancelled claims 2-3, and added new dependent claims 21-22.
In virtue of this communication, claims 1, 4-22 are currently pending in this Office Action.
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 8 in Remarks filed on December 8, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 10 in Remarks filed on December 8, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of dependent claims 4-11, 14-17, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations 

Information Disclosure Statement
The text of those sections of Title above not included in this action can be found in a prior Office action.
With respect to whether fully considered or partially considered (the face considered) of the IDS submitted on May 7, 2021, the applicant argued “Applicant has reviewed these cited portions, and notes that these portions do not state that the Examiner can only considered face such as drawings with limited understanding. Furthermore, foreign patent documents listed on the May 7, 2021 have been indicated as having English equivalents, and applicant has provided a concise explanation of the relevance, as it is presented understood, of the references which are not in the English language as per 37 CFR 1.98(a)(3)(i)”, as asserted in paragraphs 2-3 of page 9 in Remarks filed on December 8, 2021.
In response to the argument above, the Office respectfully disagrees because (1). MPEP 609.04(a) Content Requirements for an Information Disclosure Statement [R-10.2019], II LEGIBLE COPIES, paragraph 5 clearly stated 37 CFR 1.98(a)(3)(ii) as “

    PNG
    media_image1.png
    99
    832
    media_image1.png
    Greyscale
”,
and (2). Applicant provides no indication of “having English equivalents” for the foreign patent documents and provides no concise explanation of the relevance: Because Applicant provides no indication of “having English equivalents” and no concise explanation of the relevance for 


    PNG
    media_image2.png
    690
    860
    media_image2.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim 
This application includes one or more claim limitation that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: a voice activity detection module (configured to detect if voice activity is present or absent” as recited in claim 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:  
“a voice activity detection module” – a means of voice activity detection 152 connected to digital filter 153 to receive an output signal from the digital filter 153 and output an on/off signal to the ANC control logic 151 in fig. 1-1, implemented by FPGA, ASIC, IC, SoC, etc., para [0007].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
The text of those sections of Title above not included in this action can be found in a prior Office action.
Applicant argued “Applicant has not amended the preamble of the dependent claims to remove the beginning article “A” as it is believed there is nothing improper with a claim beginning with the article “A””, as asserted in the last sentence of page 8 and paragraph 1 of page 9 in Remarks filed on December 8, 2021.
In response to the argument, the Office respectfully disagrees because the recommended --[[A]] The gas mask or helmet in accordance with claim 1--” is for the purpose of clarification that “the gas mask or helmet” recited in dependent claims is considered to be referred back to “A gas mask or helmet” as recited in parent claim, i.e., “A gas mask or helmet” and “the gas mask or helmet” are the same entity. However, it may be unclear whether “A gas mask or helmet” as recited in parent claim and “A gas mask or helmet” as recited in dependent claims are the same entity or not. In addition, Applicant failed to explain why “believed” to be “nothing improper with a claim beginning with …”, and therefore, the claim objection is maintained.
Claim 12 recites “an activate and deactivation state” which should be -- an activate and a deactivation states--  for clarification that “an activation state” and “a deactivation state” are different “states”. Claims 18-20 are objected due to the dependencies to claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “wherein, the control circuit has a voice activity detection module configured to detect if voice activity is present or absent, the control circuit deactivates the processing circuit when voice activity is absent” and the parent claim 1 recites “wherein the control circuit is further configured to detect an end of the receipt of the radio message and as a result to deactivate the processing circuit”. However, the original disclosure, including original claims and drawings, has nowhere to disclose a sufficiently definite structure and written description in sufficient details for performing the claimed functions above, e.g., “detect an end of the receipt of the radio message” AND “detect” “voice activity is present”. For example, the 
Claim 22 recites “wherein: the control circuit deactivates the processing circuit when the radio message is not being received independent of voice activity” which is not supported by the original disclosure, for example, the spec discloses “the radio message not being received” is detected by means of voice activity detection (para [0012]-[0014], [0043], [0047], etc.) and “Correspondingly, the reduction of the ambient sound at the ear of the user during a radio message received via the wireless interface can be made possible to improve the voice intelligibility of the incoming radio message”, i.e., “radio message” comprising “voice intelligibility” and detected by means of “voice activity detection”, and thus, there is nowhere to implicitly or explicitly disclose that it is “independent of voice activity” for the event of “the radio message not being received”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13, 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 recites “the control circuit filtering the speech input signal, and amplifying the speech input signal via an automatic gain control, to generate the speech output signal” and wherein “the speech input signal” has an insufficient antecedent basis for the limitation in claim 13, which causes confusing because it is unclear what “the speech input signal” is and it is unclear how “filtering” and “amplifying” “the speech input signal via an AGC” is performed “to generate the speech output signal” and thus, renders claim indefinite.
Claim 21 recites “wherein, the control circuit has a voice activity detection module configured to detect if voice activity is present or absent, the control circuit deactivates the processing circuit when voice activity is absent” and the parent claim 1 recites “wherein the control circuit is further configured to detect an end of the receipt of the radio message and as a result to deactivate the processing circuit”. As discussed in claim rejection under 35 U.S.C. 112(a) above, there is no support to the claimed features above and thus, it is unclear how detecting both “voice activity is present/absent” and “an end of the receipt of the radio message” is performed for “deactivating the processing circuit” and thus, renders claim indefinite.
Claim 22 recites “wherein: the control circuit deactivates the processing circuit when the radio message is not being received independent of voice activity”. As discussed in claim rejection under 35 U.S.C. 112(a) above, there is no support to the claimed features above and thus, it is unclear how “radio message is not being received independent of voice activity” is performed and thus, renders claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rast (US 20010046304 A1) and in view of reference Eisner et al (US 20150281853 A1, hereinafter Eisner).
Claim 13: Rast teaches a gas mask or helmet (title and abstract, ln 1-15, a helmet having a headset 10 of fig. 1, para 13) with a communication system (including audio source connections 52, or wireless receiver to receive program sound signal, para 14), comprising:
a headset (including speakers 56a/56b, etc., in fig. 3; audio announciator behind element 18 in fig. 1, para 49) configured to output sound waves (output sound selected from the wireless receiver 52a-52c or selected from microphone 58a/58b at hearthrough mode in fig. 3, para 14) to an ear of a user (the user to wish selectively listen to the environmental sound, attenuated environmental sound, or receive audio signal only, abstract) based on an audio signal (the signal outputted to the speakers 56a/56b);
a microphone (including external microphones 58a/58b in fig. 3) configured to output a microphone signal (through the conditioner circuit 60a/60b in fig. 3, para 53) based on ambient sound (being external acoustical environmental sound to be blocked via an ANC or to be partially heard, para 52-53);

However, Rast does not explicitly teach wherein the control circuit filtering the speech input signal.
Eisner teaches an analogous field of endeavor by disclosing microphone device (title and abstract, ln 1-15 and including microphone 1050 in the mobile computing device in fig. 1) and wherein a microphone is disclosed to output a microphone signal based on ambient sound (microphone perceived ambient sound, para 28, and para 176); a control circuit is disclosed (DSP with algorithm in fig. 8) to detect speech input signal components of the microphone signal (speech enhancement 4 in fig. 8, removing noise from the audio input to improve signal-to-noise ratio and estimating when a speech is present via a soft VAD algorithm, para 190); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the control circuit filtering the speech input signal and amplifying the speech input signal via an automatic gain control to generate the speech output signal, as taught by Eisner, to the control circuit in the gas mask or helmet with a communication system, as taught by Rast, for the benefits discussed above.

Claims 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rast (above) and in view of reference Nicholson et al (US 20120140917 A1, hereinafter Nicholson). 
Claim 12: Rast teaches a gas mask or helmet (title and abstract, ln 1-15, a helmet having a headset of fig. 1, para 13) with a communication system (including audio source connections 52, or wireless receiver to receive sound, para 14), comprising:
a headset (including speakers 56a/56b, etc., in fig. 3; audio announciator behind element 18 in fig. 1, para 49) configured to output sound waves (output sound selected from 
a microphone (including microphones 58a/58b in fig. 3) configured to output a microphone signal (through the conditioner circuit 60a/60b in fig. 3, para 53) based on ambient sound (being external acoustical environmental sound to be blocked via an ANC or to be partially heard, para 52-53);
a processing circuit (a part of microprocessor/DSP 63 in fig. 3, including ANC circuitry within the headset, para 15) having an activation and deactivation state (attenuating the sound by augmenting active noise cancelation with selective sound acoustical isolation, block matched sound, para 14; e.g., generating negative feedback signal, as the claimed activation state, para 15; hearthrough mode as the claimed deactivation state, i.e., no ANC signal is generated for blocking the registered sound for hearthrough, para 14-15), the activation state configured to generate, based on the microphone signal (the microphone signal as an input to the element 62 in fig. 3), a signal component of the audio signal (as a component of the signal to the speaker 56a/56b in fig. 3, e.g., selective sound acoustical isolation and to be blocked for the matched sound via an ANC), the signal component having information about the generation of sound waves (modified into a negative feedback signal for accomplishing the ANC, para 15) which interfere destructively with a component of the ambient sound (the negative feedback signal for active noise cancellation, para 15., so that the selected and registered ambient noise is blocked by the ANC, or negative feedback signal, para [0014]-[0015], i.e., interfere destructively 
a control circuit (other part of the microprocessor/DSP 63 in fig. 3) to switch the processing circuit from deactivation state to the activation state (if matching the microphone signal to a registered sound to be blocked, the active noise cancellation is tuned to generate the selected negative feedback signal that modifying the audio program signal for the ANC, para 52).
However, Rast does not explicitly teach that the control circuit is configured to determine a loudness level of the ambient sound based on the microphone signal and it is when the loudness level is above a reference level to perform the disclosed switch of the processing circuit from the deactivation state to the activation state.
Nicholson teaches an analogous field of endeavor by disclosing a headset (title and abstract, ln 1-13 and fig. 6) and wherein 
a headset is disclosed (headset, para 64) to be configured to output sound waves to an ear of a user based on an audio signal (e.g., user audio device 4 in fig. 1 and communication with the near-end user in fig. 1); 

a processing circuit (including anti-noise digital filter 16 in fig. 6 and by taking at least noise signal n’(k) outputted from element 18 in fig. 2) is disclosed to have an activation and deactivation state (set anti-noise filter 16 to zero tap coefficients so that no signal is output by these filters in fig. 6, i.e., deactivation state, and vise verse for activation state, para 48, fig. 8), the activation state being configured to generate, based on the microphone signal (microphone signal component n’(k) inputted to the anti-noise digital filter 16 in fig. 6), a signal component of the audio signal (output signal an(k) from the anti-noise digital filter 16 in fig. 6), the signal component having information about the generation of sound waves which interfere destructively with a component of the ambient sound occurring at the ear of the user (the an(k) as anti-noise signal combined with expected audio signal s(k) and sent to the earpiece speaker 6, para 28),  the deactivation state not generating the signal component (zero tap coefficients so that no signal is output by these filters 16 in fig. 6, para 48); and 
a control circuit (ANC decision control 11 in fig. 6) configured to determine a loudness 
level of the ambient sound based on the microphone signal (n’(k) energy from the microphone 8 and monitored at element 42 in fig. 8) and to switch the processing circuit from the deactivation state to activation state when the loudness level is above a reference level (the monitored ambient noise loudness is greater than “HISS” threshold at element 43 in fig. 8, activate or reactivate ANC circuitry at 46 in fig. 8, para 55, para 61) for benefits of improving 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the control circuit and wherein the control circuit is configured to determine the loudness level of the ambient sound based on the microphone signal and to switch the processing circuit from the deactivation state to the activation state when the loudness level is above the reference level, as taught by Nicholson, to the control circuit in the gas mask or helmet with the communication system, as taught by Rast, for the benefits discussed above.
Claim 20: the combination of Rast and Nicholson further teaches, according to claim 12 above, wherein the microphone is arranged on a side of the helmet facing away from the user (Rast, microphone 24 located at the outer face and purported to receive environmental sound, para [0050] and Nicholson, the microphone 9 oriented to a direction away from the talker, para 44).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rast (above) and in view of references Nicholson (above) and Harkins et al (US 20060286933 A1, hereinafter Harkins).
Claim 18: the combination of Rast and Nicholson teaches all the elements of claim 18, according to claim 12 above, including a gas mask or helmet (Rast, a helmet having a headset 10 of fig. 1, para 13), except wherein the gas mask is a full-face mask.
Harkins teaches an analogous field of endeavor by disclosing a gas mask or helmet (title and abstract, ln 1-6 and fig. 1, para [0011]) and wherein the gas mask or helmet is a full-face mask (in fig. 1, with full protective equipment and used for firefighters, para [0021]) for benefits of achieving a fully protection with reliable communication externally (para [0007]-[0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the full-face gas mask, as taught by Harkins, to the helmet, as taught by the combination of Rast and Nicholson, for the benefits discussed above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rast (above) and in view of references Nicholson (above) and Bakalos et al (US 20100274564 A1, hereinafter Bakalos).
Claim 19: the combination of Rast and Nicholson teaches all the elements of claim 19, according to claim 12 above, including wherein the control circuit is further configured to determine the reference level based on a loudness level (Nicholson, the threshold is based on an actual measured strength of an audio artifact that is induced by the ANC in sound emitted from the earpiece speaker, para 8; determined SNR threshold by given knowledge in fig. 4, para 41) and a microphone facing the user (Nicholson, feedback or error microphone 8 in cavity of the ear in figs. 5, 6, para 30), except explicitly teaching that determining the reference level based on loudness level measured by a second microphone on a side of the mask body facing the user.
Bakalos teaches an analogous field of endeavor by disclosing a helmet device (title and abstract, ln 1-7 and fig. 2, a personal ANR device in fig. 1, and a helmet application, para [0038] and details in figs. 3a-3b and operations in figs. 4a-4g) and wherein a control circuit is disclosed (including the compression controller 950 in fig. 4e) to determine a reference level based on a loudness level measured by a second microphone on a side of the mask body facing the user (setting or changing the first threshold in response to what audible frequency is predominant, para 13, para 17; using the threshold levels that are dependent on frequency characteristics of the environment noise sounds detected by the feedforward microphone 130 for FF threshold HF and LF, and fig. 13, para 193, and thus, inherently, the feedback microphone used to monitor the sound level or energy in certain frequencies to determine FB threshold HF and LF in fig. 13, and wherein the sound level or energy in certain frequency range is inherently measured so that the FF and FB thresholds HF and LF can be determined) for benefits of improving a performance of the ANC device by allowing multiple settings configurable, including multiple thresholds cooperated with the ANC operations by reducing power consumption, maintaining nature sound frequency range, and reducing artificial noises (para [0004]-[0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the control circuit and wherein the control circuit determines the reference level based on loudness level measured by the second microphone on the side of the mask body facing the user, as taught by Bakalos, to the control circuit in the gas mask or helmet, as taught by the combination of Rast and Nicholson, for the benefits discussed above.

Allowable Subject Matter
Claims 1, 4-11, 14-17 would be allowable, as set forth in this Office action above. It is recommended to cancel claims 12-13, 18-20, and/or amend claims 21-22 to overcome 112(a)/(b) issues, or simply cancel claims 21-22, in order to expedite the prosecution and place the application in condition for allowance.

Response to Arguments

With respect to prior art rejection of claims 12-13, 18-20, the Applicant's arguments, filed on December 8, 2021, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment. Examiner has thoroughly reviewed Applicants' arguments, but firmly believes that the cited references to reasonably and properly meet the claimed limitations. Although a new ground of rejection has been used to address additional limitations that have been added to at least claims 12-13, a response is considered necessary for several of applicant’s arguments since reference Bakalos will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of claim 19, the applicant argued: “Bakalos appears to be silent with regard to how the threshold is determined. Applicant finds no disclosure in Bakalos that the thresholds is determined based on a loudness level. Claim 12 also sets forth that the loudness level is measured by a second microphone on a side of the mask 
In response to the argument above, the Office respectfully disagrees because (1) amendment claim 12 does not set forth that the “loudness level is measured by a second microphone on a side of the mask body facing the user”, and (2). Claim 19 broadly and merely recites “determine the reference level based on a loudness level measured by a second microphone” and the second microphone “on a side of the mask body facing the user” with no recitation of how “reference level” is determined. In turn, Bakalos clearly teaches a feedforward threshold FF is determined based on frequency characteristics, i.e., energy of the frequency bands (fig. 13, such as FF threshold HF/LF defined by acoustic energy of environmental noise sounds, vertical axis in fig. 13), and detected by feedforward microphone (feedforward microphone 130, para 193) and thus, inherently, feedback threshold FB is determined based on the frequency characteristics (fig. 13, FB threshold HF/LF) and measured by feedback microphone (FB 120), and inherently the ambient sound energy is measured against the frequency bands (fig. 13), which is essentially same as the claimed and argued features above, but the applicant is in silence about the citation in the office action above, and thus, the argument above is moot and the prior art rejection of claim 19 in view of reference Bakalos is maintained.
If the applicant decided not to cancel claims 12-13, 18-20 and in the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654